    Case: 3:13-cr-00010-RAM-RM Document #: 126 Filed: 06/04/20 Page 1 of 2



                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                 )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )       Case No. 3:13-cr-0010
                                               )
ROLAND G. MURRELL                              )
                                               )
                      Defendant.               )
                                               )

                                           ORDER
       BEFORE THE COURT is the motion of Roland G. Murrell for compassionate release.
(ECF No. 125.) For the reasons stated below, the Court will deny the motion without
prejudice.
       On July 5, 2013, a jury found Murrell guilty of several federal and territorial crimes
related to a January 28, 2015, robbery and shooting. Murrell was sentenced to 200 months
imprisonment on the federal convictions to be served consecutively with 30 years
imprisonment on the territorial convictions.
       On May 14, 2020, Murrell filed a motion for compassionate release. (ECF No. 125.) In
his motion, Murrell asserts that the COVID-19 pandemic presents an extraordinary and
compelling reason to warrant relief under 18 U.S.C. § 3582(c)(1)(A).
       Title 18, Section 3582 of the United States Code (“Section 3582”) provides in
pertinent part that
       (A) the court, . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
       the warden of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment . . ., after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—
            (i) extraordinary and compelling reasons warrant such a reduction; . . .
            ...
       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.
18 U.S.C. § 3582(c)(1).
     Case: 3:13-cr-00010-RAM-RM Document #: 126 Filed: 06/04/20 Page 2 of 2
United States v. Murrell
Case No. 3:13-cr-0010
Order
Page 2 of 2

        The Third Circuit has explained that, before a defendant may file a motion for
compassionate release pursuant to Section 3582(a)(1)(A), either (1) the Bureau of Prisons
(“BOP”) must have had 30 days to consider the defendant’s request that the BOP move for
compassionate release on his behalf, or (2) the defendant must administratively exhaust an
adverse decision by the BOP in response to that defendant’s request within that time period.
See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Failure to comply with Section
3582(c)(1)(A)’s exhaustion requirement “presents a glaring roadblock foreclosing
compassionate release.” See id.
        Murrell does not assert that he requested the BOP to move for compassionate relief
on his behalf. Accordingly, the Court will deny Murrell’s motion for failure to exhaust his
administrative remedies.
        The premises considered, it is hereby
        ORDERED that Murrell’s motion for compassionate release docketed at ECF Number
125 is DENIED without prejudice.




Dated: June 4, 2020                                     /s/ Robert A. Molloy
                                                        ROBERT A. MOLLOY
                                                        District Judge
